Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Hayon (US 2015/0379816 A1) generally discloses a live event viewing and wagering system.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
wherein the distributed ledger and Blockchain technology system processes information regarding or for effectuating a settlement or a payment, or for withholding a settlement, for or regarding the bet or the lottery ticket wherein the apparatus generates a bet confirmation message containing information regarding the date and time of the bet, the amount of the bet, the date and time of the sporting event, the gaming activity, the gambling activity, or the lottery drawing, and a link to the electronic forum, or wherein the apparatus processes information for purchasing a lottery ticket, and further wherein the apparatus generates a lottery ticket purchase confirmation message containing information regarding the date and time of the purchase, the amount of the purchase, or the lottery drawing, and a link to the electronic forum, and further wherein the apparatus transmits the bet confirmation message or the lottery ticket purchase information to the user communication device or to a second user communication device associated with the user  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is 571 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715